Title: John Wayles Eppes to Thomas Jefferson, 7 September 1814
From: Eppes, John Wayles
To: Jefferson, Thomas


          Dear sir,  Sep. 7. 1814.
          Having occasion to send to Milton I have directed the servant to call and enquire after your health and that of the family—
          We are all in a bustle here since the destruction of the public buildings at Washington. The feeble resistance made and the total want of any thing like an efficient force even of militia notwithstanding the Government had timely notice, is a
			 subject of triumph to the foes of
			 the administration, & has confounded and silenced its best friends—I fear it will greatly injure us in Europe—increase the insolence of our foe and protract the period of peace—Is it not
			 probable
			 that the strength and resources of other parts of the Union will be rated very low after the imbecility shewn at the seat of Government under the immediate superintendance of the Executive of the United States?—
          accept for the health of yourself and family my friendly wishes.
          Yours sincerely.Jno: W: Eppes
        